Title: From Benjamin Franklin to William Lee, 2 April 1779
From: Franklin, Benjamin
To: Lee, William


Sir
Passy April 2 1779
Before I apply for the Arms you desire, I wish to be informed whether your Brother did not apply for them at the same Time he apply’d for the Cannon he obtained; or since, in Consequence of the Letter you mention to have sent us in January last; and whether they were refused or promised.
Since I had the Honor of seeing you I have received an Application from the Government of Maryland for a similar quantity of Arms & military Stores, which I am requested to obtain in the same manner, and these, with the Orders of Congress, will make so vast a quantity that I apprehend greater Difficulties in obtaining them. I shou’d be glad therefore if a Part cou’d be obtained elsewhere, that the quantity now to be apply’d for might be diminished. On this Occasion, permit me to mention that the d’Acosta’s have presented a Memorial to me setting forth that they had provided Arms &c—to a great Amount, in Consequence of a Contract made with you, thro’ your Brother; and that for no other Reason but because they were not furnished at the Time agreed there having been a Delay of a Month, which they say was not their Fault, but inevitable, he had refused to take them. Upon this they desire that I wou’d procure Justice to be done them; or that I wou’d approve of their sending the Goods and endeavour to have the Contract comply’d with on the Part of Virginia. I declined having anything to do with the Affair; But I wish you to consider whether it wou’d not be prudent to accomodate this little difference with those People, and take the Advantage of sending those Arms, which have been prov’d good, and I suppose still lie at Nantes ready to be shipt immediately, rather than wait the success of a doubtful Application.
I have the Honor to be Sir &c
Honble. Wm. Lee Esq.
